THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: January 23, 2020                                       G. Michael Halfenger
                                                              Chief United States Bankruptcy Judge




                      UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF WISCONSIN


In Re:
                                                         Case No. 16-21329-gmh
MICHAEL A. GRAL,                                         Chapter 7

               Debtor


                  ORDER APPROVING SUBSTITUTION OF COUNSEL
                        FOR CREDITOR DONALD J. GRAL


         Having reviewed the motion to substitute counsel for creditor, Donald J. Gral,

         IT IS HEREBY ORDERED:

         1.    The motion is granted.

         2.    Gregory M. Jacobs is substituted in place of Susan K. Allen as counsel for

record for creditor, Donald J. Gral.



                                            #####




              Case 16-21329-gmh        Doc 1769   Filed 01/24/20     Page 1 of 1
